Citation Nr: 0015623	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral recurrent 
shoulder subluxation.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left inguinal herniorrhaphy with pain 
syndrome of left lower quadrant and left thigh.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to July 
1996.  This appeal arises from a November 1996 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  


FINDINGS OF FACT

1.  The veteran has submitted lay evidence of current chronic 
bilateral shoulder subluxation.

2.  The service medical records show multiple complaints of 
shoulder pain and history of dislocations during service.

3.  The veteran has presented lay evidence of continuity of 
symptomatology since service.  

4.  Since the left inguinal hernia repair performed during 
service, the veteran has had no recurrences of a left hernia.

5.  The veteran is currently receiving the maximum schedular 
disability rating for impairment of the ilioinguinal nerve.

6.  The veteran's left inguinal hernia repair necessitated 
surgery on January 27, 1998, which resulted in a tender and 
painful scar in the suprapubic area.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral recurrent shoulder subluxation is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

2.  The criteria for an evaluation higher than 10 percent for 
left inguinal herniorrhaphy with pain syndrome of left lower 
quadrant and left thigh, since July 1996, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.27, 4.123, 4.124, and 4.124a, Diagnostic Codes 7338, 
8630 (1999).

3.  The criteria for assignment of a separate disability 
rating of 10 percent, and no higher, for tender and painful 
scarring are met as of January 27, 1998.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection- Bilateral Shoulders

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of the symptoms noted is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the claim is plausible and well grounded.  The 
service medical records show multiple complaints of shoulder 
pain and history of dislocations during service.  The veteran 
has submitted lay evidence of current bilateral shoulder 
subluxation and continuity of symptomatology since service.  
The Board finds that the veteran's own statements, presumed 
to be true for the purpose of well grounding his claim, are 
competent as to the issue of continuity of symptomatology 
since service of observable shoulder subluxations.  See 
Falzone v. Brown, 8 Vet. App. 398 (1995).

Increased Rating Issue

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

The veteran has disagreed with the original disability rating 
assigned for his left hernia disorder.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1 and 4.2 (1999). Because this appeal is from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1999).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  The Court has 
acknowledged, however, that a veteran may have separate and 
distinct manifestations attributable to the same injury and 
should be compensated under different diagnostic codes.  
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

During service, the veteran underwent a left inguinal 
herniorrhaphy in August 1994.  A VA examination was conducted 
in October 1996.  The veteran reported chronic pain in the 
left lower quadrant and the proximal aspect of the left 
thigh.  He complained of difficulty exercising and sitting 
for long periods.  On examination, the veteran's carriage, 
gait and posture were normal.  There was a ten-centimeter 
scar in the left inguinal area.  The examiner described the 
neurological system as normal, but there was evidence of 
increased pain to touch in the left lower quadrant and 
anterior proximal left thigh.  The diagnoses were status post 
left inguinal hernia repair and chronic pain syndrome after 
surgery involving the left lower quadrant and proximal aspect 
of the left thigh.

A December 1996 outpatient record indicated chronic 
ilioinguinal nerve pain.  An August 1997 outpatient record 
noted neuropathic pain, left inguinal region.  A September 
1997 outpatient record noted an incision infection.  
Examination showed left groin superficial incisional 
infection.  The left inguinal hernia repair was intact, 
without bulging mass or scrotal mass.  

On January 27, 1998, the veteran underwent a removal of the 
left inguinal hernia mesh.  In March 1998, examination showed 
a tender area of granulation.  A November 1998 treatment 
record noted a large scar in the left inguinal area, with 
chronic pain at the repair site.  

A VA examination was conducted in March 1999.  The veteran 
reported chronic pain in his left groin, left testicle and 
penis.  He also complained of left lower extremity spasm and 
numbness.  On examination, there was no palpable inguinal 
hernia.  There was pain noted in the area of the inguinal 
canal.  There was a large scar over the left suprapubic area 
compatible with previous inguinal hernia repair abscess 
drainage.  This area was tender to light touch.  There was 
reduced sensation to light touch and to sharp/dull over the 
anterior thigh and anterior knee, lateral calf, and foot.  
Muscles appeared normal, with no evidence of atrophy.  
Strength and gait were normal, and there was no evidence of 
pain causing inhibition of walking.  The diagnoses were 
history of inguinal hernia with no evidence of persisting 
hernia, chronic pain syndrome involving left groin, which the 
examiner noted was only mildly limiting, and left lower 
extremity numbness of uncertain etiology.  MRI and CT scans 
of the pelvis were essentially normal, and a VA psychiatric 
examination in May 1999 found no evidence of somatization, 
conversion or malingering associated with his pain 
complaints.

The veteran is evaluated under Diagnostic Code 7338-8630 at 
10 percent.  The hyphenated diagnostic code in this case 
indicates that inguinal hernia under Diagnostic Code 7338 is 
the service- connected disorder, and impairment of the 
ilioinguinal nerve under Diagnostic Code 8630 is a residual 
condition.

The RO assigned a 10 percent disability rating for this 
condition due solely to impairment of the ilioinguinal nerve.  
The veteran has not been assigned an evaluation for the 
hernia itself.

Disability ratings under Diagnostic Code 7338 are based on 
the presence and size of an inguinal hernia, as well as 
whether it necessitates any form of support.  Disability 
ratings under Diagnostic Code 8630 are based on the sensory 
manifestations resulting from impairment of the ilioinguinal 
nerve.  The symptomatology for an inguinal hernia 
appropriately rated under Diagnostic Code 7338 is not 
duplicative of or overlapping with the symptomatology of 
ilioinguinal nerve impairment appropriately rated under 
Diagnostic Code 8630.  If there were additional disability 
attributable to the hernia itself, as opposed to the nerve 
entrapment, the veteran would be entitled to a separate 
disability rating.

The veteran is seeking a higher rating for his service- 
connected left inguinal hernia disorder, and the issue of the 
evaluation to be assigned all manifestations of the service- 
connected disability is reasonably raised in the record and 
is inextricably intertwined with the claim for a higher 
rating before the Board.  Accordingly, consideration will be 
given to whether any separate evaluations should be assigned 
under applicable diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1994); 38 C.F.R. § 4.14 (1999).  The 
veteran has been given notice of the laws and regulations 
regarding disability ratings for both an inguinal hernia and 
ilioinguinal nerve impairment and has had an opportunity to 
submit evidence and argument related to this issue.  
Therefore, the Board's action is not prejudicial to the 
veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for impairment of the 
ilioinguinal nerve.  Diagnostic Code 8530 provides a zero 
percent disability rating for mild or moderate paralysis of 
the ilioinguinal nerve and a 10 percent disability rating for 
severe to complete paralysis of the ilioinguinal nerve. 38 
C.F.R. § 4.124a, Diagnostic Code 8530 (1999).  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diseases of the Peripheral Nerves (1999).

Diagnostic Code 8630 refers to neuritis involving the 
ilioinguinal nerve.  Neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(1999).  Diagnostic Code 8730 refers to neuralgia involving 
the ilioinguinal nerve. Neuralgia is characterized by dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, and is also rated on the same scale 
provided for injury of the nerve involved, with a maximum 
equal to moderate, incomplete, paralysis.  38 C.F.R. § 4.124 
(1999).

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991). In this case, the veteran's 
entrapment of the left ilioinguinal nerve from the various 
hernia surgeries has resulted in decreased sensation in the 
left inguinal area, the medial aspect of the thigh, the 
lateral aspect of the scrotal area, and the area supplied by 
the ilioinguinal nerve; subjective complaints of tingling, 
numbness, and tenderness; and pain that is, at times, severe.  
This symptomatology has been assigned the maximum schedular 
rating of 10 percent.  Regardless of whether the veteran's 
symptoms are classified as paralysis of the ilioinguinal 
nerve, or neuritis or neuralgia of the ilioinguinal nerve, 
the maximum available schedular rating is 10 percent.  The 10 
percent disability rating encompasses a level of compensation 
for persistent symptoms due to disorders of the ilioinguinal 
nerve and for any impairment in earning capacity due to the 
residual symptoms.  There is a lack of entitlement to a 
higher schedular evaluation.

Under Diagnostic Code 7338, a noncompensable (zero percent) 
disability rating requires either: (1) a small, reducible 
inguinal hernia, or an inguinal hernia without true hernia 
protrusion; or (2) an inguinal hernia that has not been 
operated on, but is remediable. A 10 percent disability 
rating is warranted where the evidence shows a post-operative 
recurrent inguinal hernia that is readily reducible and well 
supported by truss or belt. A 30 percent disability rating 
requires either: (1) a small, post-operative recurrent 
inguinal hernia that is not well supported by truss or not 
readily reducible; or (2) an unoperated, irremediable 
inguinal hernia that is not well supported by truss or not 
readily reducible. A 60 percent disability rating requires a 
large post-operative hernia that is recurrent, not well 
supported under ordinary conditions, and not readily 
reducible, when it is considered inoperable. 38 C.F.R. § 
4.114, Diagnostic Code 7338 (1999).

The service medical records from 1996 to date do not show 
evidence of a recurrent left inguinal hernia at any time 
since service.  Every physical examination since 1996 has 
shown no palpable bulging.  Therefore, the veteran's left 
inguinal hernia, although certainly "recurrent" during 
service, has not been "recurrent" at any time since service.  
The veteran does not use a truss or belt to support his 
hernia because he does not have a hernia at this time. 

The Board notes that the evidence demonstrates a tender scar 
as the result of the January 27, 1998, surgery.  That finding 
entitles the veteran to a separate 10 percent evaluation 
under Code 7804 since that date.  There is no basis for 
assignment of the additional 10 percent evaluation prior to 
the date of surgery, since the pre-surgery medical evidence, 
while showing neuropathic pain, did not show a tender or 
painful scar.  Accordingly, a separate 10 percent rating is 
granted, from January 27, 1998, to be combined with the 
rating for ilioinguinal nerve impairment under 38 C.F.R. § 
4.25.  See Fenderson, supra.


ORDER

The claim of entitlement to service connection for bilateral 
recurrent shoulder subluxation is well grounded.  To this 
extent only, the appeal is granted.

Entitlement to a disability rating higher than 10 percent for 
left inguinal herniorrhaphy with pain syndrome of left lower 
quadrant and left thigh, since July 1996, is denied.

Entitlement to a separate 10 percent disability rating, for a 
tender and painful scar of the supra pubic area, since 
January 27, 1998, is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.




REMAND

Because the claim of entitlement to service connection for 
recurrent bilateral shoulder subluxation is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran's service medical records show complaints of 
shoulder pain and recurrent subluxation by history in 1992, 
1993, and 1995.  Postservice VA examinations and shoulder X-
rays have not found objective evidence of recurrent bilateral 
shoulder subluxation.  The veteran's representative has 
pointed out that a current disability may be present even in 
the absence of an observable subluxation or dislocation at 
the time of examination.  The representative has submitted 
literature detailing various muscle strength tests which may 
be of use in identifying any possible evidence of a tendency 
to sublux.  

The Board agrees that the veteran should undergo a VA 
orthopedic examination which includes muscle strength testing 
and any other indicated tests to determine whether the 
veteran's shoulders are subject to recurrent subluxation.  
The examiner should review the service medical records and 
comment on the relationship between any current bilateral 
shoulder pathology and the inservice complaints.  

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine whether there is any current 
bilateral shoulder pathology.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
The examiner should be aware that the 
veteran complains of recurrent 
dislocations of both right and left 
shoulders, and the examination should 
include muscle strength testing and any 
other indicated tests available to 
determine whether the veteran's shoulders 
are subject to recurrent subluxation.  
The examiner should review the service 
medical records and comment on the 
relationship between any current 
bilateral shoulder pathology and the 
inservice complaints.  Special attention 
should be given to the presence or 
absence of neurological deficits, pain, 
any limitation of motion, instability and 
weakness.  The examination reports should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the shoulders.  
The report of examination should include 
complete rationale for the conclusions 
reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

Following the above, the RO should review the evidence and 
determine whether the veteran's claim may now be granted.  If 
not, the veteran should be provided with an appropriate 
supplemental statement of the case.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



